STRINGER, Judge.
This appeal stems from a probate matter in which Edwin B. Jagger of Battaglia, Ross, Dicus & Wein, P.A. (“Battaglia, Ross”) served as the attorney for the estate of Janiero Crankfield, Sr.’s, deceased minor son (“the Estate”). After the proceeds of the Estate were distributed entirely to the child’s mother, who also served as the personal representative of the Estate, Crankfield filed a petition to set aside the order approving the distribution. Crankfield named several parties as respondents in the petition, including Jagger and Battaglia, Ross. The trial court granted their motion to dismiss the petition, and Crankfield now seeks review of the final judgment which ensued.
Crankfield concedes that his petition failed to seek any relief against Jagger and Battaglia, Ross, and we affirm the final judgment on this basis. We note that the trial court granted Jagger and Battaglia, Ross’s motion to dismiss on two other bases, but we expressly decline to reach those issues. Because further proceedings may ensue between Crankfield and the Estate, we note that this opinion does not constitute law of the case on any issues other than those ruled on herein. See Smith v. City of Fort Myers, 944 So.2d 1092, 1094 (Fla. 2d DCA 2006).
Affirmed.
SALCINES and CANADY, JJ., Concur.